Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 11 cite the limitation “matching the sound source information on the music to the captured image and storing the captured image and the sound source information; and executing a music application and displaying a UI list including one or more images stored and matched to sound source information for first music based on a user command, the user command comprising at least one feature of sound source information corresponding to the first music for executing a music application being input”.
It is noted that the closest prior art, Chang (US Patent Pub. # 2014/0192230) relates to an image capture apparatus and method for recording audio in capturing an image, and matching and storing the recorded audio and captured image.  Koishida (US Patent Pub. # 2014/0161263) relate to systems, methods, and computer-readable storage media for, among other things, recognizing real-time content.  Wang (US Patent Pub. # 2018/0376121) relates to a technique for displaying a panoramic image.  Chang, Koishida or Wang do not specifically teach matching the sound source information on the music to the captured image and storing the captured image and the sound source information; and executing a music application and displaying a UI list including one or more images stored and matched to sound source information for first music based on a user command, the user command comprising at least one feature of sound source information corresponding to the first music for executing a music application being input.  Therefore the application is allowable.  
As to dependent claims 2-7, 9-10, and 12-18, these claims depend on allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2022 was filed after the mailing date of the Non-Final Rejection on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696
4/28/2022